Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
In response to the preliminary amendment filed on 3/27/2020, claims 1-20 have been cancelled, and newly added claims 21-40 are pending.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Newly added claims 33 and 39 recite “the at least one proximal member is coupled to less than 25% of the outer diameter of the outer wall”. 
Appropriate correction is required without adding new matter.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the proximal member being coupled to less than 25% of the outer diameter of the outer wall (claims 33, 39) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 33 and 39 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Newly added claims 33 and 39 recite “the at least one proximal member is coupled to less than 25% of the outer diameter of the outer wall”.  There is no discussion in the original disclosure of the proximal members in regards to the outer diameter of the outer wall.  There is also no discussion of the drawings being shown to scale.  Even assuming, arguendo, that the drawings were to scale, they do not appear to show each proximal member being coupled to less than 25% of the outer diameter of the outer wall.  Rather, it can be more clearly seen that the at least one proximal member is coupled to less than 25% of the outer circumference of the outer wall as the proximal member is not coupled to the outer diameter.  Therefore, the newly added limitation is considered new matter.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 29, 33 and 39 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 29 recites ”the hollow portion further comprises an inner wall defining an inner wall width dimension”.  However, claim 28, from which claim 29 is dependent upon, already recites “a hollow main portion having an inner wall”.  Therefore, it is unclear if the inner wall of claim 29 is the same inner wall as the one recited in claim 28.  For examination purposes, the Examiner will interpret the inner walls to be the same.
Newly added claims 33 and 39 recite “the at least one proximal member is coupled to less than 25% of the outer diameter of the outer wall”.  Since “at least one” indicates there may be a plurality of proximal members, it is unclear if claims 33 and 39 is intending to recite: (1) wherein each of the at least one proximal member is coupled to less than 25% of the outer diameter of the outer wall, or, (2) wherein all of the at least one proximal member is, in total, coupled to less than 25% of the outer diameter of the outer wall.  Therefore for examination purposes, the Examiner will interpret the claim language as interpretation (1).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 21-27 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Wallace (US 2005/0049675).
Wallace discloses the following limitations:
Claim 21. A device capable for use as a ventilation tube comprising: a hollow main portion (15+45) having a distal end (bottom end in Fig. 1), a proximal end (top end in Fig. 1), an outer wall, and an inner wall, wherein the outer wall of the main portion defines an outer wall width dimension of the main portion ([0024]); more than two distal members (35) extending from the distal end of the main portion, each being spaced evenly apart from each other about the distal end of the main portion and having outer ends located a distance from the main portion (Figs. 1 and 5 shows 6 distal members; [0023], [0027]); more than two proximal members (30) extending from the proximal end of the main portion, each being spaced evenly apart from each other about the proximal end of the main portion and having outer ends located a distance from the main portion (Figs. 1 and 5 shows 6 distal members; [0023], [0027]); an undeployed state (Fig. 6B) where the outer ends of the more than two distal members are located at an undeployed position relative to the outer wall width dimension of the main portion and where the outer ends of the more than two proximal members are located at an undeployed position relative to the outer wall width dimension of the main portion ([0045], [0046], the outer ends of the proximal and distal members are located at 0 degrees relative to the main portion, i.e. along the same axis); and a deployed state (Fig. 6F) configured to maintain an opening (530, 560) in an anatomical structure (510, 520) and where the outer ends of the more than two distal members are located at a deployed position relative to the outer wall width dimension of the main portion and where the outer ends of the more than two proximal members are located at a deployed position relative to the outer wall width dimension of the main portion ([0041]); and wherein the outer ends of the more than two distal members are more greatly spaced apart from the outer wall width dimension in the deployed position than in the undeployed position and the outer ends of the more than two proximal members are more greatly spaced apart from the outer wall width dimension in the deployed position than in the undeployed position ([0047], [0048], the distal members are disposed at 90 degrees in the deployed position and therefore more greatly spaced apart from the outer wall width dimension as they are expanded radially outwards, the proximal members are disposed at acute angles in the deployed position and therefore more greatly spaced apart from the outer wall width dimension as they are expanded radially outwards) .
Claim 22. The ventilation tube of claim 21, wherein the outer ends of the more than two distal members in the undeployed position (Fig. 6B) are located further distally than the outer ends of the more than two distal members in the deployed position (Fig. 6F; [0045], [0047], i.e. 0 degrees versus 90 degrees).  In Fig. 6B, the distal members are located along the same axis as the main body and extend further distally than when the distal members are radially expanded outwards to 90 degrees in Figs. 1 and 6F.
Claim 23. The ventilation tube of claim 21, wherein the outer ends of the more than two proximal members in the undeployed position (Fig. 6B) are located further proximally than the outer ends of the more than two proximal members in the deployed position (Fig. 6F; [0041], [0048], i.e. 0 degrees versus an acute angle). In Fig. 6B, the proximal members are located along the same axis as the main body and extend further proximally than when the proximal members are radially expanded outwards to an acute angle in Fig. 6F.
Claim 24. The ventilation tube of claim 21, wherein the outer ends of the more than two distal members in the undeployed position (Fig. 6B) define an undeployed width and the outer ends of the more than two distal members in the deployed position (Fig. 6F) define a deployed width, wherein the undeployed width of the outer ends of the more than two distal members is less than the deployed width of the outer ends of the more than two distal members ([0045], [0047], i.e. 0 degrees versus 90 degrees).  In Fig. 6B, the distal members are located along the same axis as the main body and have a lesser width than when the distal members are radially expanded outwards to 90 degrees in Figs. 1 and 6F.
Claim 25. The ventilation tube of claim 21, wherein the outer ends of the more than two proximal members in the undeployed position (Fig. 6B) define an undeployed width and the outer ends of the more than two proximal members in the deployed position (Fig. 6F) define a deployed width, wherein the undeployed width of the outer ends of the more than two proximal members is less than the deployed width of the outer ends of the more than two proximal members (Fig. 6F; [0041], [0048], i.e. 0 degrees versus an acute angle).  In Fig. 6B, the proximal members are located along the same axis as the main body and have a lesser width than when the proximal members are radially expanded outwards to an acute angle in Fig. 6F.
Claim 26. The ventilation tube of claim 21, wherein a center of each of the more than two distal members that are evenly spaced apart from each other about the distal end of the main portion are in alignment with a center of each of the more than two proximal members evenly spaced apart from each other about the proximal end of the main portion (Figs. 1 and 5, [0039]; it can be seen each proximal and distal member line up axially along the longitudinal axis of the main body).
Claim 27. The ventilation tube of claim 21, wherein the ventilation tube comprises an elastically deformable material ([0024], [0027], [0030], e.g. Nitinol).

Claim(s) 28-40 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Bruce et al (US 4695275).
Bruce et al discloses the following limitations:
Claim 28. A ventilation tube comprising: a hollow main portion (10) having an inner wall (11), an outer wall, a distal end (right side in Fig. 1) and a proximal end (left side in Fig. 1), wherein the outer wall of the main portion defines an outer wall width dimension of the main portion (col. 2, ll. 17-24); at least one distal member (16) coupled to and extending from the distal end of the main portion and having an outer end (col. 2, ll. 42-49); at least one proximal member (15) coupled to and extending from the main portion and having an outer end (col. 2, ll. 37-41, coupled via flange 14 to the main body and as seen in Fig. 1 tail 15 extends directionally in the proximal direction from the main portion); an undeployed state (Fig. 4) where the outer end of the at least one distal member is located at an undeployed position relative to the outer wall width dimension of the main portion (extends along the same axis as the main body portion) and the outer end of the at least one proximal member is located at an undeployed position relative to the outer wall width dimension of the main portion (can be seen as hashed line inside forceps 23 in Fig. 4) (col. 2, ll. 55 – col. 3, ll. 2); and a deployed state (Fig. 5) configured to maintain an opening (21) in an anatomical structure (20) and where the outer end of the at least one distal member is located at a deployed position relative to the outer wall width dimension of the main portion (Fig. 5 – the distal members 16 have sprung outwardly to their normal lateral position) and where the outer end of the at least one proximal member is located at a deployed position relative to the outer wall width dimension of the main portion (Fig. 5) (col. 3, ll. 2-24); and wherein the outer end of the at least one distal member is more greatly spaced apart from the outer wall width dimension in the deployed position than in the undeployed position (col. 3, ll. 2-9; arms will then spring outwardly to their normal lateral position and therefore the ends are more greatly spaced apart from the outer wall width) and wherein the deployed position of the outer end of the at least one proximal member is unchanged from the undeployed position of the outer end of the at least one proximal member (from Fig. 4 to 5, it can be seen the position of proximal member 15 does not change, it remains extended at the same position and angle the entire time, only distal members 16 are collapsed and then sprung outwardly as discussed in col. 2, ll. 55 – col. 3, ll. 9).
Claim 29. The ventilation tube of claim 28, wherein the hollow main portion further comprises an inner wall (11) defining an inner wall width dimension of the main portion (Fig. 1; col. 2, ll. 17-21).
Claim 30. The ventilation tube of claim 29, wherein the outer end of the at least one distal member (16) in the undeployed position is located outwardly from the inner wall width dimension of the main portion (the outer wall of the outer end of the distal member in the undeployed position is located outwardly from the inner wall width dimension).  Under an alternative interpretation, the user can use forceps 23 to not pinch the distal members together as tightly in the undeployed position and have the distal members 16 extend laterally outwards a little, which would also result in the entirety of the outer end of the distal member being located outwardly from the inner wall width dimension of the main portion.  Under a further alternative interpretation, the distal members 16 are disposed outside the inner wall 11 and not within the lumen defined by inner wall and are therefore outside the inner wall width dimension of the main portion.
Claim 31. The ventilation tube of claim 28, wherein the outer end of the at least one distal member (16) in the deployed position is located outwardly from the outer wall width dimension of the main portion (Fig. 5; col. 3, ll. 2-14, i.e. spring outwardly).
Claim 32. The ventilation tube of claim 28, wherein the outer end of the at least one proximal member (15) is located outwardly from the outer wall width dimension of the main portion in the undeployed state and in the deployed state (Figs. 4 and 5).
Claim 33. The ventilation tube of claim 28, wherein the outer wall comprises an outer diameter, the at least one proximal member is coupled to less than 25% of the outer diameter of the outer wall (Figs. 1 and 2, tail 15 is not directly attached to the diameter of the outer wall and therefore is coupled to 0% of the outer diameter which meets the claimed limitation of “less than 25% as 0% is less than 25%).
Claim 34. The ventilation tube of claim 28, wherein the ventilation tube comprises an elastically deformable material (col. 3, ll. 15-18, silicone rubber).
Claim 35. A ventilation tube comprising: a hollow main portion (10) having an inner wall (11), an outer wall, a distal end (right side in Fig. 1) and a proximal end (left side in Fig. 1), wherein the outer wall of the main portion defines an outer wall width dimension of the main portion (col. 2, ll. 17-24); at least one distal member (16) coupled to and extending from the distal end of the main portion and having an outer end (col. 2, ll. 42-49); at least one proximal member (15) coupled to and extending from the main portion and having an outer end (col. 2, ll. 37-41, coupled via flange 14 to the main body and as seen in Fig. 1 tail 15 extends directionally in the proximal direction from the main portion); an undeployed state (Fig. 4) where the outer end of the at least one pro21ximal member is more greatly spaced apart from the outer wall width dimension than the outer end of the at least one distal member (hashed line showing tail 15 inside forceps 23 in Fig. 4 show that tail 15 is positioned further radially outward than the distal outer end of the distal member 16 and therefore tail 15 is spaced apart more greatly from the outer wall width dimension than the outer end of the distal member); and a deployed state (Fig. 5) configured to maintain an opening (21) in an anatomical structure (20) and where the outer end of the at least one distal member changes in position relative to the outer wall width dimension (col. 3, ll. 2-9; arms will then spring outwardly to their normal lateral position and therefore the ends are more greatly spaced apart from the outer wall width) and where the outer end of the at least one proximal member remains unchanged in position relative to the outer wall width dimension (from Fig. 4 to 5, it can be seen the position of proximal member 15 does not change, it remains extended at the same position and angle the entire time, only distal members 16 are collapsed and then sprung outwardly as discussed in col. 2, ll. 55 – col. 3, ll. 9).
Claim 36. The ventilation tube of claim 35, wherein the outer end of the at least one distal member is more greatly spaced apart from the outer wall width dimension in the deployed state than in the undeployed state (Figs. 4, 5; col. 3, ll. 2-9; arms will then spring outwardly to their normal lateral position and therefore the ends are more greatly spaced apart from the outer wall width).
Claim 37. The ventilation tube of claim 35, wherein the outer end of the at least one distal member in the deployed position is located outwardly from the outer wall width dimension of the main portion (Fig. 5; col. 3, ll. 2-9; arms will then spring outwardly to their normal lateral position and therefore the ends are more greatly spaced apart from the outer wall width).
Claim 38. The ventilation tube of claim 35, wherein the outer end of the at least one proximal member is located outwardly from the outer wall width dimension of the main portion in the undeployed state and the deployed state (Figs. 4 and 5).
Claim 39. The ventilation tube of claim 35, wherein the outer wall comprises an outer diameter, the at least one proximal member is coupled to less than 25% of the outer diameter of the outer wall (Figs. 1 and 2, tail 15 is not directly attached to the diameter of the outer wall and therefore is coupled to 0% of the outer diameter which meets the claimed limitation of “less than 25% as 0% is less than 25%).
 Claim 40. The ventilation tube of claim 35, wherein the ventilation tube comprises an elastically deformable material (col. 3, ll. 15-18, silicone rubber).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE SHI whose telephone number is (571)270-5620. The examiner can normally be reached Mon-Fri, 7:30-3:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on (571) 272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE M SHI/Primary Examiner, Art Unit 3771